          Case 2:21-cv-00181-SPL Document 7 Filed 02/03/21 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Peter Strojnik,                                   No. CV-21-00181-PHX-SMB
10                  Plaintiff,                         ORDER
11   v.
12   Stanislaw Szaflarski         and   Malgorzata
     Szaflarski, et al.,
13
                    Defendants.
14
15           I hereby recuse myself from any further action in the above-captioned matter.
16           IT IS ORDERED this case be reassigned, by lot, to another Judge in the District of

17   Arizona.
18           IT IS FURTHER ORDERED that this matter has been reassigned by random lot

19   to the Honorable Steven P. Logan. All future pleadings and papers submitted for filing

20   shall bear the following complete case number: CV-21-00181-PHX-SPL.
21           Dated this 3rd day of February, 2021.
22
23
24
25
26
27
28
